Exhibit 10(n)

 

DPL INC.

 

AMENDED AND RESTATED

LONG-TERM INCENTIVE PLAN - PERFORMANCE SHARES AGREEMENT

 

(Granted Under the 2006 Equity and Performance Incentive Plan)

 

This Amended and Restated Long-Term Incentive Plan - Performance Shares
Agreement (this “Agreement”) is made as of                            , 2008
between DPL Inc., an Ohio corporation (“DPL”), and
                                    , an employee of DPL or its Subsidiaries
(the “Grantee”).

 

WHEREAS, effective as of                         , 2008, DPL and the Grantee
entered into a Long-Term Incentive Plan — Performance Shares Agreement (the
“Agreement”) to set forth the terms and conditions applicable to Performance
Shares granted to the Grantee under the 2006 Equity and Performance Incentive
Plan (the “Plan”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto hereby agree as follows:

 


ARTICLE I - GRANT OF PERFORMANCE SHARES


 


SECTION 1.1  PERFORMANCE SHARES GRANTED.  SUBJECT TO THE TERMS OF THE PLAN, DPL
HEREBY GRANTS TO THE GRANTEE A TARGETED NUMBER OF PERFORMANCE SHARES EQUAL TO
                 (THE “TARGET PERFORMANCE SHARES”), PAYMENT OF WHICH DEPENDS ON
DPL’S PERFORMANCE AS SET FORTH IN THIS AGREEMENT AND IN THE STATEMENT OF
PERFORMANCE GOALS (THE “STATEMENT OF PERFORMANCE GOALS”) APPROVED BY THE
COMPENSATION COMMITTEE OF DPL’S BOARD OF DIRECTORS (THE “COMMITTEE”).


 


SECTION 1.2  PERFORMANCE MEASURE.  THE GRANTEE’S RIGHT TO RECEIVE ALL, ANY
PORTION OF, OR MORE THAN, THE TARGET PERFORMANCE SHARES WILL BE CONTINGENT UPON
THE ACHIEVEMENT OF SPECIFIED LEVELS OF TOTAL SHAREHOLDER RETURN RELATIVE TO
PEERS (“TSR RELATIVE TO PEERS”), AS SET FORTH IN THE STATEMENT OF PERFORMANCE
GOALS AND WILL BE MEASURED OVER THE PERIOD JANUARY 1, 2008 THROUGH DECEMBER 31,
2010 (THE “PERFORMANCE PERIOD”).


 


ARTICLE II - EARNING OF PERFORMANCE SHARES


 


SECTION 2.1  BELOW THRESHOLD.  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, TSR RELATIVE TO PEERS FOR THE PERFORMANCE PERIOD FALLS BELOW THE
THRESHOLD LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE
STATEMENT OF PERFORMANCE GOALS, NO PERFORMANCE SHARES FOR THE PERFORMANCE PERIOD
SHALL BECOME EARNED.


 

--------------------------------------------------------------------------------



 


SECTION 2.2  BETWEEN THRESHOLD AND TARGET.  IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, TSR RELATIVE TO PEERS EQUALS OR EXCEEDS THE THRESHOLD LEVEL,
BUT IS LESS THAN THE TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX
CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS THE TARGET PERFORMANCE SHARES
SHALL BECOME EARNED BASED ON PERFORMANCE DURING THE PERFORMANCE PERIOD, AS
DETERMINED BY MATHEMATICAL INTERPOLATION BETWEEN 50% OF THE TARGETED PERFORMANCE
SHARES AND 100% OF THE TARGETED PERFORMANCE SHARES.


 


SECTION 2.3  BETWEEN TARGET AND INTERMEDIATE.  IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, TSR RELATIVE TO PEERS EQUALS OR EXCEEDS THE TARGET LEVEL,
BUT IS LESS THAN THE INTERMEDIATE LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX
CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS THE TARGET PERFORMANCE SHARES
SHALL BECOME EARNED BASED ON PERFORMANCE DURING THE PERFORMANCE PERIOD, AS
DETERMINED BY MATHEMATICAL INTERPOLATION BETWEEN 100% OF THE TARGETED
PERFORMANCE SHARES AND 150% OF THE TARGETED PERFORMANCE SHARES.


 


SECTION 2.4  BETWEEN INTERMEDIATE AND MAXIMUM.  IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, TSR RELATIVE TO PEERS EQUALS OR EXCEEDS THE INTERMEDIATE
LEVEL, BUT IS LESS THAN THE MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE
MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS THE TARGET PERFORMANCE
SHARES SHALL BECOME EARNED BASED ON PERFORMANCE DURING THE PERFORMANCE PERIOD,
AS DETERMINED BY MATHEMATICAL INTERPOLATION BETWEEN 150% OF THE TARGETED
PERFORMANCE SHARES AND 200% OF THE TARGETED PERFORMANCE SHARES.


 


SECTION 2.5  EQUALS OR EXCEEDS MAXIMUM.  IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, TSR RELATIVE TO PEERS FOR THE PERFORMANCE PERIOD EQUALS OR
EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN
THE STATEMENT OF PERFORMANCE GOALS, 200% OF THE TARGET PERFORMANCE SHARES SHALL
BECOME EARNED.


 


SECTION 2.6  CONDITIONS; DETERMINATION OF EARNED AWARD.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE GRANTEE’S RIGHT TO RECEIVE ANY PERFORMANCE SHARES IS
CONTINGENT UPON HIS OR HER REMAINING IN THE CONTINUOUS EMPLOY OF DPL OR A
SUBSIDIARY THROUGH THE END OF THE PERFORMANCE PERIOD.  FOR PURPOSES OF THIS
AGREEMENT, THE CONTINUOUS EMPLOY OF THE GRANTEE SHALL NOT BE CONSIDERED
INTERRUPTED OR TERMINATED IN THE CASE OF SICK LEAVE, MILITARY LEAVE OR ANY OTHER
LEAVE OF ABSENCE APPROVED BY DPL OR IN THE CASE OF TRANSFERS BETWEEN LOCATIONS
OF DPL AND ITS SUBSIDIARIES.  FOLLOWING THE PERFORMANCE PERIOD, THE COMMITTEE
(OR THE INDEPENDENT MEMBERS OF THE BOARD OF DIRECTORS) SHALL DETERMINE WHETHER
AND TO WHAT EXTENT THE GOALS RELATING TO TSR RELATIVE TO PEERS HAVE BEEN
SATISFIED FOR THE PERFORMANCE PERIOD AND SHALL DETERMINE THE NUMBER OF
PERFORMANCE SHARES THAT SHALL HAVE BECOME EARNED HEREUNDER.


 


ARTICLE III - CHANGE OF CONTROL


 

If a Change of Control (as defined in the Plan) occurs during the Performance
Period, but before the payment of any performance shares as set forth in
Article VII below, DPL shall pay to the Grantee, as soon as practicable
following the Change of

 

2

--------------------------------------------------------------------------------


 

Control, a pro rata number of the Target Performance Shares based on the number
of full months that have elapsed during the Performance Period prior to the
Change of Control and the remaining performance shares will be forfeited;
provided, however, if the event triggering the right to payment under this
Article III does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then notwithstanding anything in Article III or
VII to the contrary, issuance of the Common Shares will be made, to the extent
necessary to comply with Section 409A of the Code, to the Grantee on the earlier
of (a) the Grantee’s “separation from service” with DPL (determined in
accordance with Section 409A); and further provided, that if the Grantee is a
“specified employee” (within the meaning of Section 409A), the Grantee’s date of
issuance of the Common Shares shall be the date that is the first day of the
seventh month after the date of the Grantee’s separation of service with DPL;
(b) the date the payment would otherwise occur under this Agreement (to the
extent it constitutes a permitted distribution event); or (c) the Grantee’s
death.

 


ARTICLE IV  - DISABILITY OR DEATH


 

If the Grantee’s employment with DPL or a Subsidiary terminates during the
Performance Period, but before the payment of any performance shares as set
forth in Article VII below due to (a) “disability” (as defined in DPL’s
long-term disability plan) or (b) death, DPL shall pay to the Grantee or his or
her executor or administrator, as the case may be, as soon as practicable
following such termination of employment, a pro rata number of the Target
Performance Shares based on the number of full months during the Performance
Period during which the Grantee was employed by DPL and the remaining
performance shares will be forfeited; provided, however, if the event triggering
the right to payment under this Article IV does not constitute a permitted
distribution event under Section 409A(a)(2) of the Code, then notwithstanding
anything in Article IV or VII to the contrary, issuance of the Common Shares
will be made, to the extent necessary to comply with Section 409A of the Code,
to the Grantee on the earlier of (a) the Grantee’s “separation from service”
with DPL (determined in accordance with Section 409A); and further provided,
that if the Grantee is a “specified employee” (within the meaning of
Section 409A), the Grantee’s date of issuance of the Common Shares shall be the
date that is the first day of the seventh month after the date of the Grantee’s
separation of service with DPL; (b) the date the payment would otherwise occur
under this Agreement (to the extent it constitutes a permitted distribution
event); or (c) the Grantee’s death.

 


ARTICLE V - RETIREMENT


 

If the Grantee’s employment with DPL or a Subsidiary terminates during the
Performance Period, but before the payment of any performance shares as set
forth in Article VII below due to the Grantee’s retirement approved by the
Committee or the Board, DPL shall pay to the Grantee, as soon as practicable
following the end of the Performance Period, the performance shares to which the
Grantee would have been entitled under Article II above, had the Grantee
remained employed by DPL through the end of the Performance Period, prorated
based on the number of full months during the

 

3

--------------------------------------------------------------------------------


 

Performance Period during which the Grantee was employed by DPL and the
remaining performance shares will be forfeited.

 


ARTICLE VI  - FORFEITING OF PERFORMANCE SHARES


 

If the Grantee’s employment with DPL or a Subsidiary terminates before the end
of the Performance Period for any reason other than as set forth in Articles IV
and V above, the performance shares will be forfeited.

 


ARTICLE VII - PAYMENT OF PERFORMANCE SHARES


 

Payment of any performance shares that become earned as set forth herein will be
made in the form of Common Shares.  Except as otherwise provided in Articles III
and IV, payment will be made as soon as practicable after the last fiscal year
of the Performance Period and the determination by the Committee (or the
independent members of the Board of Directors) of the level of attainment of TSR
Relative to Peers, but in no event shall such payment occur after two and a half
months from the end of the Performance Period.  Performance shares will be
forfeited if they are not earned at the end of the Performance Period and,
except as otherwise provided in this Agreement, if the Grantee ceases to be
employed by DPL or a Subsidiary at any time prior to such shares becoming earned
at the end of the Performance Period.  To the extent that DPL or any Subsidiary
is required to withhold any federal, state, local or foreign tax in connection
with the payment of earned performance shares pursuant to this Agreement, it
shall be a condition to the receipt of such performance shares that the Grantee
make arrangements satisfactory to DPL or such Subsidiary for payment of such
taxes required to be withheld.  This tax withholding obligation shall be
satisfied by DPL withholding performance shares otherwise payable pursuant to
this award.

 


ARTICLE VIII - DIVIDENDS


 

Except as provided in Section 11.5 below, no dividends shall be accrued or
earned with respect to the performance shares until such performance shares are
earned by the Grantee as provided in Article II hereof.

 


ARTICLE IX - NON-ASSIGNABILITY


 

The performance shares and the Common Shares subject to this grant are personal
to the Grantee and may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee until they become earned as
provided in this Agreement; provided, however, that the Grantee’s rights with
respect to such performance shares and Common Shares may be transferred by will
or pursuant to the laws of descent and distribution.  Any purported transfer or
encumbrance in violation of the provisions of this Article IX shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such performance shares or Common Shares.


 

4

--------------------------------------------------------------------------------



 


ARTICLE X - ADJUSTMENTS


 

In the event of any change in the number of Common Shares by reason of a merger,
consolidation, reorganization, recapitalization, or similar transaction, or in
the event of a stock dividend, stock split, or distribution to shareholders
(other than normal cash dividends), the Committee shall adjust the number and
class of shares subject to outstanding Target Performance Shares and Deferred
Units (as defined below) and other value determinations applicable to
outstanding Target Performance Shares and Deferred Units.  No adjustment
provided for in this Article X shall require DPL to issue any fractional share.

 


ARTICLE XI - DEFERRAL


 


SECTION 11.1  ABILITY TO DEFER.  THE GRANTEE MAY ELECT TO DEFER RECEIPT OF ALL
OR ANY PORTION OF THE EARNED PERFORMANCE SHARES, WHICH WILL BE CREDITED TO A
BOOKKEEPING ACCOUNT IN THE GRANTEE’S NAME.


 


SECTION 11.2  ELECTIONS.  AN ELECTION PURSUANT SECTION 11.1 MUST BE MADE IN
WRITING AND DELIVERED TO DPL (I) TO THE EXTENT THAT THE EARNED PERFORMANCE
SHARES ARE CONSIDERED “PERFORMANCE-BASED COMPENSATION,” WITHIN THE MEANING OF
SECTION 409A OF THE CODE, NO LATER THAN JUNE 30, 2010, OR (II) OTHERWISE, WITHIN
30 DAYS OF THE DATE OF GRANT OF SUCH PERFORMANCE SHARES, PROVIDED THAT THE
ELECTION IS MADE AT LEAST TWELVE MONTHS IN ADVANCE OF THE EARLIEST DATE ON WHICH
THE PERFORMANCE SHARES COULD BE EARNED.  IF THE GRANTEE DOES NOT FILE AN
ELECTION FORM BY THE SPECIFIED DATE, HE OR SHE WILL RECEIVE THE PERFORMANCE
SHARES WHEN THEY OTHERWISE WOULD HAVE BEEN PAID PURSUANT TO ARTICLE VII.


 


SECTION 11.3  CREDITING TO ACCOUNTS.  IF A GRANTEE ELECTS TO DEFER RECEIPT OF
THE EARNED PERFORMANCE SHARES, THERE WILL BE CREDITED TO THE GRANTEE’S ACCOUNT
AS OF THE DAY SUCH COMMON SHARES UNDERLYING THE EARNED PERFORMANCE SHARES WOULD
HAVE BEEN PAID, A NUMBER OF DEFERRED UNITS (THE “DEFERRED UNITS”) EQUAL TO THE
NUMBER OF COMMON SHARES THAT WOULD OTHERWISE HAVE BEEN DELIVERED TO THE GRANTEE
PURSUANT TO ARTICLE VII ON SUCH DATE.  THE DEFERRED UNITS CREDITED TO THE
GRANTEE’S ACCOUNT (PLUS ANY ADDITIONAL SHARES CREDITED PURSUANT TO SECTION 11.5
BELOW) WILL REPRESENT THE NUMBER OF COMMON SHARES THAT DPL WILL ISSUE TO THE
GRANTEE AT THE END OF THE DEFERRAL PERIOD.  ALL DEFERRED UNITS WILL BE 100%
VESTED AT ALL TIMES.


 


SECTION 11.4  DEFERRAL PERIOD.  THE DEFERRED UNITS WILL BE SUBJECT TO A DEFERRAL
PERIOD BEGINNING ON THE DATE OF CREDITING TO THE GRANTEE’S ACCOUNT AND ENDING
UPON SUCH PERIOD AS THE GRANTEE MAY HAVE ELECTED.  THE PERIOD OF DEFERRAL WILL
BE FOR A MINIMUM PERIOD OF ONE YEAR, EXCEPT IN THE CASE WHERE THE GRANTEE ELECTS
A DEFERRAL PERIOD DETERMINED BY REFERENCE TO HIS OR HER TERMINATION OF
EMPLOYMENT.  FOR PURPOSES OF THIS AGREEMENT, A GRANTEE’S TERMINATION OF
EMPLOYMENT SHALL BE THE GRANTEE’S SEPARATION FROM SERVICE WITH DPL WITHIN THE
MEANING OF SECTION 409A OF THE CODE (THE “SEPARATION FROM SERVICE”).  THE
GRANTEE MAY ELECT PAYMENT IN A LUMP SUM OR PAYMENT IN EQUAL INSTALLMENTS.  THE
RIGHT TO THE SERIES OF INSTALLMENT PAYMENTS IS TO BE TREATED AS A RIGHT TO A
SERIES OF SEPARATE PAYMENTS AND NOT TO THE ENTITLEMENT TO A SINGLE PAYMENT.


 

5

--------------------------------------------------------------------------------


 

The Grantee may change the period of deferral by filing a subsequent election
with DPL at least twelve months before the date of the previously elected
payment date and the newly elected payment date (or payment commencement date)
must be at least five years after the previously elected payment date (or the
previously elected payment commencement date); provided, however, that such
modification shall not be effective until at least twelve months after the date
on which such modification was made.  During the deferral period, the Grantee
will have no right to transfer any rights under his or her Deferred Units and
will have no other rights of ownership therein.


 


SECTION 11.5  DIVIDEND EQUIVALENTS.  THE GRANTEE’S ACCOUNT WILL BE CREDITED AS
OF THE LAST DAY OF EACH CALENDAR QUARTER WITH THAT NUMBER OF ADDITIONAL DEFERRED
UNITS EQUAL TO THE AMOUNT OF CASH DIVIDENDS PAID BY DPL DURING SUCH QUARTER ON
THE NUMBER OF COMMON SHARES EQUIVALENT TO THE NUMBER OF DEFERRED UNITS IN THE
GRANTEE’S ACCOUNT FROM TIME TO TIME DURING SUCH QUARTER DIVIDED BY THE MARKET
VALUE PER SHARE OF ONE COMMON SHARE ON THE DAY IMMEDIATELY PRECEDING THE LAST
BUSINESS DAY OF SUCH CALENDAR QUARTER.  SUCH DIVIDEND EQUIVALENTS, WHICH WILL
LIKEWISE BE CREDITED WITH DIVIDEND EQUIVALENTS, WILL BE DEFERRED UNTIL THE END
OF THE DEFERRAL PERIOD FOR THE DEFERRED UNITS WITH RESPECT TO WHICH THE DIVIDEND
EQUIVALENTS WERE CREDITED.


 


SECTION 11.6  EARLY PAYMENT.  NOTWITHSTANDING THE FOREGOING PROVISIONS, (I) IF,
UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT, THE VALUE OF THE GRANTEE’S ACCOUNT
IS LESS THAN $500, THE AMOUNT OF THE GRANTEE’S ACCOUNT WILL BE IMMEDIATELY PAID
TO THE GRANTEE IN COMMON SHARES, (II) IF A CHANGE OF CONTROL OCCURS, THE AMOUNT
OF THE GRANTEE’S ACCOUNT WILL IMMEDIATELY BE PAID TO THE GRANTEE IN FULL IN
COMMON SHARES AND (III) IN THE EVENT OF AN UNFORESEEABLE EMERGENCY, AS DEFINED
IN SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE GRANTEE AND THAT WOULD
RESULT IN SEVERE FINANCIAL HARDSHIP TO THE GRANTEE IF ACCELERATION WAS NOT
PERMITTED, THE COMMITTEE WILL ACCELERATE THE PAYMENT OF COMMON SHARES TO THE
GRANTEE IN THE GRANTEE’S ACCOUNT, BUT ONLY UP TO THE AMOUNT NECESSARY TO MEET
THE EMERGENCY.  THE FOREGOING NOTWITHSTANDING, TO THE EXTENT THE GRANTEE HAS A
RIGHT TO RECEIVE PAYMENT PURSUANT TO CLAUSE (II) ABOVE AND THE EVENT TRIGGERING
THE RIGHT TO PAYMENT DOES NOT CONSTITUTE A PERMITTED DISTRIBUTION EVENT UNDER
SECTION 409A(A)(2) OF THE CODE, THEN UPON SUCH CHANGE OF CONTROL, ISSUANCE OF
THE COMMON SHARES WILL BE MADE, TO THE EXTENT NECESSARY TO COMPLY WITH
SECTION 409A OF THE CODE, TO THE GRANTEE ON THE EARLIEST OF (A) THE GRANTEE’S
SEPARATION FROM SERVICE; PROVIDED, HOWEVER, THAT IF THE GRANTEE IS A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A), THE GRANTEE’S DATE OF ISSUANCE
OF THE COMMON SHARES SHALL BE THE DATE THAT IS SIX MONTHS AFTER THE DATE OF THE
GRANTEE’S SEPARATION FROM SERVICE WITH DPL; (B) THE DATE THE PAYMENT WOULD
OTHERWISE OCCUR UNDER THIS AGREEMENT (TO THE EXTENT IT CONSTITUTES A PERMITTED
DISTRIBUTION EVENT); OR (C) THE GRANTEE’S DEATH.


 


ARTICLE XII - COMPLIANCE WITH SECTION 409A OF THE CODE


 

To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Grantee.  This
Agreement and the Plan shall be administered in a manner consistent with this
intent.  References to

 

6

--------------------------------------------------------------------------------


 

Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 


ARTICLE XIII - MISCELLANEOUS


 


SECTION 13.1  INTERPRETATION.  THE CONTENTS OF THIS AGREEMENT ARE SUBJECT IN ALL
RESPECTS TO THE TERMS AND CONDITIONS OF THE PLAN AS APPROVED BY THE BOARD OF
DIRECTORS AND THE SHAREHOLDERS OF DPL, WHICH ARE CONTROLLING.  THE
INTERPRETATION AND CONSTRUCTION BY THE BOARD AND/OR THE COMMITTEE OF ANY
PROVISION OF THE PLAN OR THIS AGREEMENT SHALL BE FINAL AND CONCLUSIVE UPON THE
GRANTEE, THE GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR, BENEFICIARIES, PERSONAL
REPRESENTATIVE AND GUARDIAN AND DPL AND ITS SUCCESSORS AND ASSIGNS.  UNLESS
OTHERWISE INDICATED, THE CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE
SAME MEANINGS AS SET FORTH IN THE PLAN.


 


SECTION 13.2  FRACTIONAL SHARES.  ANY FRACTIONAL SHARE EARNED UNDER THIS
AGREEMENT WILL BE ROUNDED UP OR DOWN TO THE NEAREST WHOLE SHARE.


 


SECTION 13.3  NO RIGHT TO EMPLOYMENT.  THE GRANT OF THE PERFORMANCE SHARES IS
DISCRETIONARY AND WILL NOT BE CONSIDERED TO BE AN EMPLOYMENT CONTRACT OR A PART
OF THE GRANTEE’S TERMS AND CONDITIONS OF EMPLOYMENT OR OF THE GRANTEE’S SALARY
OR COMPENSATION.


 


SECTION 13.4  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT, AND THE TERMS AND
CONDITIONS OF THE PLAN, SHALL BIND, AND INURE TO THE BENEFIT OF THE GRANTEE, THE
GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR, BENEFICIARIES, PERSONAL
REPRESENTATIVE AND GUARDIAN AND DPL AND ITS SUCCESSORS AND ASSIGNS.


 


SECTION 13.5  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF OHIO (BUT NOT INCLUDING THE CHOICE OF LAW RULES THEREOF).


 


SECTION 13.6  AMENDMENT.  ANY AMENDMENT TO THE PLAN SHALL BE DEEMED TO BE AN
AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS APPLICABLE
HERETO.  THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED
OR WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A DULY AUTHORIZED
EXECUTIVE OFFICER AT DPL.  NOTWITHSTANDING THE FOREGOING, NO AMENDMENT SHALL
ADVERSELY AFFECT THE GRANTEE’S RIGHTS UNDER THIS AGREEMENT WITHOUT THE GRANTEE’S
CONSENT.


 


ARTICLE XIV - NOTICES


 

All notices under this Agreement to DPL must be delivered personally or mailed
to DPL at its principal office, addressed to the attention of the Corporate
Secretary.  DPL’s address may be changed at any time by written notice of such
change to the Grantee.  All notices under this Agreement to the Grantee will be
delivered personally or mailed to the Grantee at his or her address as shown
from time to time in DPL’s records.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Long Term
Incentive Plan - Performance Shares Agreement, or caused this Long-Term
Incentive Plan - Performance Shares Agreement to be duly executed on their
behalf, as of the day and year first above written.

 

 

 

 

DPL INC.

 

 

 

 

 

By: 

 

 

 

Name:

Paul M. Barbas

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantee

 

8

--------------------------------------------------------------------------------